
	
	
	
		II
		110th CONGRESS
		1st Session
		S. 923
		IN THE SENATE OF THE UNITED STATES
		
			March 20, 2007
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the National Trails System Act to designate the
		  New England National Scenic Trail, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 New England National Scenic Trail
			 Designation Act.
		2.Authorization and
			 administrationSection 5(a) of
			 the National Trails System Act (16 U.S.C. 1244(a)) is amended by adding at the
			 end the following:
			
				(__)New England
				national scenic trailThe New England National Scenic Trail, a
				continuous trail extending approximately 220 miles from the border of New
				Hampshire in the town of Royalston, Massachusetts to Long Island Sound in the
				town of Guilford, Connecticut, as generally depicted on the maps associated
				with the preferred alternative contained in the draft report titled the
				Metacomet Monadnock Mattabesett Trail System National Scenic Trail
				Feasibility Study and Environmental Assessment, prepared by the
				National Park Service, and dated Spring 2006. The report shall be on file and
				available for public inspection in the appropriate offices of the National Park
				Service. The Secretary of the Interior, in cooperation with Federal, State,
				tribal, regional, and local agencies, the Appalachian Mountain Club, the
				Connecticut Forest and Park Association, and other organizations, shall
				administer the trail consistent with the recommendations of the draft report.
				The United States shall not acquire for the trail any land or interest in land
				without the consent of the owner.
				
		3.ManagementThe Secretary of the Interior (hereafter in
			 this Act referred to as the Secretary) shall use the Trail
			 Management Blueprint described in the draft report titled the Metacomet
			 Monadnock Mattabesett Trail System National Scenic Trail Feasibility Study and
			 Environmental Assessment, prepared by the National Park Service, and
			 dated Spring 2006, as the framework for management and administration of the
			 New England National Scenic Trail. Additional or more detailed plans for
			 administration, management, protection, access, maintenance, or development of
			 the trail may be developed consistent with the Trail Management Blueprint, and
			 as approved by the Secretary.
		4.Cooperative
			 agreementsThe Secretary is
			 authorized to enter into cooperative agreements with the Commonwealth of
			 Massachusetts (and its political subdivisions), the State of Connecticut (and
			 its political subdivisions), the Appalachian Mountain Club, the Connecticut
			 Forest and Park Association, and other regional, local, and private
			 organizations deemed necessary and desirable to accomplish cooperative trail
			 administrative, management, and protection objectives consistent with the Trail
			 Management Blueprint. An agreement under this section may include provisions
			 for limited financial assistance to encourage participation in the planning,
			 acquisition, protection, operation, development, or maintenance of the
			 trail.
		5.Additional trail
			 segmentsPursuant to section 6
			 of the National Trails System Act, the Secretary is encouraged to work with the
			 State of New Hampshire and appropriate local and private organizations to
			 include that portion of the Metacomet-Monadnock Trail in New Hampshire (which
			 lies between Royalston, Massachusetts and Jaffrey, New Hampshire) as a
			 component of the New England National Scenic Trail. Inclusion of this segment,
			 as well as other potential side or connecting trails, is contingent upon
			 written application to the Secretary by appropriate State and local
			 jurisdictions and a finding by the Secretary that trail management and
			 administration is consistent with the Trail Management Blueprint.
		
